
	
		I
		112th CONGRESS
		1st Session
		H. R. 2077
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Price of Georgia
			 (for himself and Mrs. McMorris
			 Rodgers) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal medical loss ratio requirements for health
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 MLR Repeal Act of
			 2011.
		2.Repealing medical
			 loss ratio requirementsSection 2718 of the Public Health Service
			 Act (42 U.S.C. 300gg–18), as added by section 1001(5) of the Patient Protection
			 and Affordable Care Act and as amended by section 10101(f) of such Act, is
			 repealed.
		
